
	
		III
		112th CONGRESS
		1st Session
		S. RES. 165
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2011
			Mr. Enzi (for himself,
			 Mr. Barrasso, Mr. Baucus, Mr.
			 Bingaman, Mr. Conrad,
			 Mr. Hatch, Mr.
			 Crapo, Mr. Inhofe,
			 Mr. Johnson of South Dakota,
			 Ms. Murkowski, Mr. Reid, Mr.
			 Risch, Mr. Roberts, and
			 Mr. Hoeven) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			June 30, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating July 23, 2011, as
		  National Day of the American Cowboy.
	
	
		Whereas pioneering men and women, recognized as
			 cowboys, helped establish the American West;
		Whereas the cowboy embodies honesty, integrity, courage,
			 compassion, respect, a strong work ethic, and patriotism;
		Whereas the cowboy spirit exemplifies strength of
			 character, sound family values, and good common sense;
		Whereas the cowboy archetype transcends ethnicity, gender,
			 geographic boundaries, and political affiliations;
		Whereas the cowboy is an excellent steward of the land and
			 its creatures, who lives off the land and works to protect and enhance the
			 environment;
		Whereas cowboy traditions have been a part of the culture
			 of the United States for generations;
		Whereas the cowboy continues to be an important part of
			 the economy through the work of many thousands of ranchers across the Nation
			 who contribute to the economic well-being of every State;
		Whereas millions of fans watch professional and working
			 ranch rodeo events annually, and rodeo is one of the most-watched sports in the
			 Nation;
		Whereas membership and participation in rodeo and other
			 organizations that promote and encompass the livelihood of cowboys span every
			 generation and transcend race and gender;
		Whereas the cowboy is a central figure in literature,
			 film, and music and occupies a central place in the public imagination;
		Whereas the cowboy is an icon in the United States;
			 and
		Whereas the ongoing contributions made by cowboys and
			 cowgirls to their communities should be recognized and encouraged: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates July
			 23, 2011, as National Day of the American Cowboy; and
			(2)encourages the
			 people of the United States to observe the day with appropriate ceremonies and
			 activities.
			
